 


109 HCON 431 IH: Calling on the President to proclaim 2007 as the 
U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 431 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2006 
Mrs. Musgrave (for herself and Mr. Rush) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Calling on the President to proclaim 2007 as the National Year of the Bible. 
 
 
Whereas 2007 is the 275th anniversary of the birth of George Washington, the father and first President of our great Nation and for whom the Bible was a primary inspiration for his life, as is manifested in the many direct Biblical references and Biblical allusions in his writings and speeches; 
Whereas 2007 is the 225th anniversary of the Aitken Bible, the first English Bible printed in America; 
Whereas 2007 is the 225th anniversary of the creation of the Great Seal of the United States, a coat of arms whose Biblical imagery was considered by the founders to represent the beliefs and values of an independent nation and a free people with grand aspirations for the future; 
Whereas 2007 is the 200th anniversary of the abolition of slavery in England, a cause which was largely driven by William Wilberforce who drew his inspiration from scripture and who played a major role in the creation of the first British Bible Society; 
Whereas 2007 is the 175th anniversary of the founding of the New England Anti-Slavery Society, similarly inspired by Biblical principles; 
Whereas the Bible has had a profound impact in shaping America into a great nation; 
Whereas many of our Presidents have recognized the importance of God and the Bible, including George Washington and Abraham Lincoln, and Ronald Reagan who declared 1983 the National Year of the Bible; 
Whereas the Bible has inspired Americans from all walks of life, especially the early settlers whose faith, spiritual courage, and moral strength enabled them to endure intense hardships in this new land; 
Whereas shared Biblical beliefs unified the colonists and gave our Founding Fathers the wisdom to write the Declaration of Independence and the Constitution of the United States, both of which recognized the inherent divine worth, dignity, and inalienable rights of each individual, thus unifying a diverse people with the right to vote and the freedoms of speech and religion; 
Whereas the Bible has been the world’s best-selling book since first published in English in 1526 and has influenced more people than any other book; 
Whereas the Bible has been a cornerstone in the development of Western civilization, influencing the nations in the areas of history, legal and political systems, culture, music, literature, art, drama, and moral philosophy;
Whereas the Bible was the primary inspiration for the work of Rev. Dr. Martin Luther King, Jr., in advancing the civil rights movement in the United States, as evidenced by many biblical references in his speeches and writings; and 
Whereas the Bible, used as a moral compass, has inspired compassion, love for one’s neighbor, and the sanctity of life and marriage, and has stimulated many benevolent initiatives that have healed and strengthened our families, communities and the entire nation: Now, therefore, be it 
 
That  
 the Congress calls upon the President to issue a proclamation— 
(1)designating the “National Year of the Bible”; 
(2)calling upon citizens of all faiths to rediscover and apply the priceless and timeless message of the Bible; and 
(3)encouraging the people of the United States to join the President and the Congress in observance of this year of national celebration of the Bible with appropriate programs, ceremonies, and activities. 
 
